Title: To James Madison from Alexander White, 30 March 1794
From: White, Alexander
To: Madison, James


Dear Sir
Woodville 30th. March 1794.
Your favors of 2d. & 17th. instant came to hand together on the 22d. the mail carrying the former not having reached Alexandria when the Winchester Post in course left it.

I have had little time to consider the questions you propose, but will hazard an opinion. The laying Embargos is connected with War as well as with commerce, and indeed is more frequently an instrument of the former than the latter, Congress having the sole power in both these cases, their right to lay an Embargo will hardly be disputed—and having the right unrestrained by any Provision in the constitution, they may exercise that right in the most efficacious manner. If an Embargo could only be laid by a particular Act of Congress the necessary delays attending that mode of proceeding more especially in the recess would render the measure abortive whether the object were hostile or commercial. I therefore see no objection to vesting that power in the President under proper regulations—such as that an Embargo laid by the President during the recess should not continue in force more than a certain number of days after the Meeting of Congress, and if laid during the Session that the President should give immediate notice of the measure with his reasons for adopting it, and that the Embargo should be void if not confirmed by Congress within a limited time. The right of Congress I conceive to be the same they may cause that authority to be exercised during the Session as well as during the Recess, it is matter of expedience only—though there is undoubtedly much greater reason for granting it during the recess of Congress than during their Session. General Clarke most certainly enlisted men and was preparing to attack the Spaniards, I think he is not gone—but cannot speak positively. We have pleasing accounts from another quarter, if true, and you must know the certainty—that the British have released all our Vessels and paid damages for detention. Should this be the case, the old Lion has lain down to lick his paws at our feet. It has been my decided opinion that we ought to put ourselves in the strongest posture of defence possible. Whether Sedgwicks Plan of 15,000 Troops is a proper mode of doing it, I am not prepared to determine. In general I am for rendering our Militia effective (perhaps more regular Troops may be necessary) fortifying our Harbours—and building proper Vessels for the defence of our Bays and Harbours. I have been and remain doubtful as to the propriety of equipping a Squadron to act against the Algerines—but to attempt to meet G. B. on the Ocean would be highly imprudent, as the experience of last war evinced. Adieu and believe me Yours sincerely
Alexr White
